DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to reference Houser have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-7, 9, 10, 17, 19, 20, 22-24, 26, 27, 34-38, 40-43, 45, 46, 53 and 54   is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Houser et al.  (US 5774859) (Houser).
Regarding claim 1, Houser discloses a system for enabling a user to select media content in an entertainment environment, said system comprising: 
a remote control device comprising: 
FIG. 9 for remote controls with the speech recognition interface 
see also Figs. 4-6 for remote controller 166
	a set of user activated keys, 
	Fig. 9 for numeric keypad of remote controller 
	a microphone for receiving user speech, and 
	Fig. 4 for wireless microphone 598
	a transmitter configured to transmit a speech signal; 200
	Fig. 4  for transmitter 599 for transmitting the spoken sounds or words to subscriber terminal unit 160 using RF transmission. 
a speech engine configured to: 
	receive the speech signal, provide feedback information comprising a list of possible matches associated with the speech signal, and 
	Fig. 4 for main processor 200 and Col. 30, lines 44-67 for The user can then speak additional commands such as "ONLY MOVIES", "ONLY WITHIN 4 HOURS", "ONLY WESTERN". These commands limit the search to movies starring Marilyn Monroe which are comedies and westerns and occur within the next four hours. The screen displays these restrictions and reports how many matching items exist. When the user has created the desired list of matching items, he or she commands "SHOW LIST". This brings up a descriptive list of all matching items, if any. 
	output commands for enabling selection of media content; and 
	Col. 30, lines 44-67 for The user may then select an item for recording or viewing in the same manner as items from the programming guide grid. 
a media content controller configured to: 
	receive the outputted commands, select media content, and use selected media content.
	Col. 30, lines 44-67 

	Regarding claim 2 Houser further discloses the system of claim 1, wherein every function of the entertainment environment that can be executed by activation of the user activated keys can also be executed by the speech engine.
	Col. 19 and Col. 20 for different functions performed by remote controller using the voice recognition technology

	Regarding claim 3 Houser further discloses the system of claim 1, wherein the speech engine is further configured to transcribe the speech signal into textual information.
	Col. 30 for When the user has created the desired list of matching items, he or she commands "SHOW LIST". This brings up a descriptive list of all matching items, if any. 		

	Regarding claim 5 Houser further discloses the system of claim 1, wherein the transmitter is configured to forward the speech signal from the remote-control device to the speech engine without modifying the speech signal.
	Fig. 4  for transmitter 599 for transmitting the spoken sounds or words to subscriber terminal unit 160 using RF transmission. 
	Regarding claim 6 Houser further discloses the system of claim 1, wherein:
	the speech engine is further configured to recognize meaning embodied in the speech signal; and
	Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."
	the feedback information denotes whether substantive meaning has been successfully recognized in the speech signal.
	Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."

	Regarding claim 7 Houser further discloses the  system of claim 6, wherein recognizing substantive meaning embodied in the speech signal comprises generating a set of navigation grammars and a vocabulary.
	Col. 32 and 33 a command grammar may be used to define the manner in which the command vocabulary may combined into commands for controlling the controlled device. An exemplary, but non-limiting, command grammar suitable for enhancing the voice recognition interface of the first vocabulary of Table I is VOLUME UP; VOLUME DOWN; SURF UP; and SURF DOWN.  

	Regarding claim 9 Houser further discloses the  system of claim 6, further comprising a display, and further wherein: 
	the system is configured to enable text on the display to be selected by activation of the user activated keys; and
	 Col. 19 and Col. 20 for different functions performed by remote controller using the voice recognition technology
	 the system is further configured to enable text on the display to be selected by the speech engine in response to the recognized substantive meaning.
	Col. 24 and 25 key on remote control 166 may be pressed to select the currently highlighted menu item. Fourth, a "SELECT" command may be spoken to select the currently highlighted menu item.  and the "Cable Terminal Setup" option may be selected by simply speaking "SETUP". 
	Regarding claim 10 Houser further discloses the  system of claim 1, wherein the speech engine is further configured to provide the feedback information to a set-top-box for visual display to a user.
	Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."

	Regarding claim 17 Houser further discloses the  system of claim 1, wherein the feedback information comprises at least one overlay.
col. 19. For example, main processor 200 and on-screen display control 180 may superimpose a display of the word "Listening . . . " in the lower center of the screen of television 162-2 to provide the indication.

	Regarding claim 18 Houser further discloses the  system of claim 1, wherein the set of user activated keys are adapted to execute functions of the entertainment environment.
		Fig. 9 for numeric keypad

	Regarding claim 19 Houser further discloses 
	A method for enabling a user to select media content in an entertainment environment, comprising: 	
	receiving a speech signal from a remote control device; 
Fig. 4  for transmitter 599 for transmitting the spoken sounds or words to subscriber terminal unit 160 using RF transmission. 
	providing feedback information comprising a list of possible matches associated with the speech signal; 
Fig. 4 for main processor 200 and Col. 30, lines 44-67 for The user can then speak additional commands such as "ONLY MOVIES", "ONLY WITHIN 4 HOURS", "ONLY WESTERN". These commands limit the search to movies starring Marilyn Monroe which are comedies and westerns and occur within the next four hours. The screen displays these restrictions and reports how many matching items exist. When the user has created the desired list of matching items, he or she commands "SHOW LIST". This brings up a descriptive list of all matching items, if any. 
	outputting commands for enabling selection of media content; and 
Col. 30, lines 44-67 for The user may then select an item for recording or viewing in the same manner as items from the programming guide grid. 
	selecting and using media content based on the outputted commands. 
Col. 30, lines 44-67 for The user may then select an item for recording or viewing in the same manner as items from the programming guide grid. 

	Regarding claim 20 Houser further discloses the  method of claim 19, further comprising transcribing the speech signal into textual information.
	 Col. 30 for When the user has created the desired list of matching items, he or she commands "SHOW LIST". This brings up a descriptive list of all matching items, if any. 		
	Regarding claim 22 Houser further discloses the  method of claim 19, further comprising forwarding the speech signal to a speech engine without modifying the speech signal.
Fig. 4  for transmitter 599 for transmitting the spoken sounds or words to subscriber terminal unit 160 using RF transmission. 

	Regarding claim 23 Houser further discloses the  method of claim 19, further comprising recognizing meaning embodied in the speech signal; and, further wherein the feedback information denotes whether substantive meaning has been successfully recognized in the speech signal.
	Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."
	
	Regarding claim 24 Houser further discloses the  method of claim 23, wherein recognizing substantive meaning embodied in the speech signal comprises generating a set of navigation grammars and a vocabulary.
	Col. 32 and 33 a command grammar may be used to define the manner in which the command vocabulary may combined into commands for controlling the controlled device. An exemplary, but non-limiting, command grammar suitable for enhancing the voice recognition interface of the first vocabulary of Table I is VOLUME UP; VOLUME DOWN; SURF UP; and SURF DOWN.  

	Regarding claim 26 Houser further discloses the  method of claim 23, further comprising:
	enabling displayed text to be selected using the remote control device;
	and enabling displayed text to be selected in response to the recognized substantive meaning.
		Col. 24 and 25 key on remote control 166 may be pressed to select the currently highlighted menu item. Fourth, a "SELECT" command may be spoken to select the currently highlighted menu item.  and 
 the "Cable Terminal Setup" option may be selected by simply speaking "SETUP". 

	Regarding claim 27 Houser further discloses the  method of claim 19, further comprising providing the feedback information to a set-top-box for visual display to a user.
Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."


	Regarding claim 34 Houser further discloses the  method of claim 19, wherein the feedback information comprises at least one overlay. 
col. 19. For example, main processor 200 and on-screen display control 180 may superimpose a display of the word "Listening . . . " in the lower center of the screen of television 162-2 to provide the indication.

	Regarding claim 35 Houser further discloses the  method of claim 19, wherein the remote control device comprises a set of user activated keys adapted to execute functions of the entertainment environment.
		Fig. 9 for numeric keypad

	Regarding claim 36 Houser further discloses a  
		A system for enabling a user to select media content in an entertainment environment, said system comprising: 	
	a first means for receiving user speech and transmitting a speech signal; 
	a second means for: 	
	receiving the speech signal from the first means, providing feedback information comprising a list of possible matches associated with the speech signal, outputting commands for enabling selection of media content, and	 selecting and using media content based on the outputted commands.
Fig. 4 for main processor 200 and Col. 30, lines 44-67 for The user can then speak additional commands such as "ONLY MOVIES", "ONLY WITHIN 4 HOURS", "ONLY WESTERN". These commands limit the search to movies starring Marilyn Monroe which are comedies and westerns and occur within the next four hours. The screen displays these restrictions and reports how many matching items exist. When the user has created the desired list of matching items, he or she commands "SHOW LIST". This brings up a descriptive list of all matching items, if any. 
see also 
	Col. 30, lines 44-67 for The user may then select an item for recording or viewing in the same manner as items from the programming guide grid. 

	Regarding claim 37 Houser further discloses the  system of claim 36, wherein every function of the entertainment environment that can be executed by activation of user activated keys on the first means can also be executed by the second means.
		Fig. 9 for numeric keypad

	Regarding claim 38 Houser further discloses the  system of claim 36, wherein the second means is further configured to transcribe the speech signal into textual information.
Col. 30 for When the user has created the desired list of matching items, he or she commands "SHOW LIST". This brings up a descriptive list of all matching items, if any. 		

	Regarding claim 40 Houser further discloses the  system of claim 36, wherein the first means is configured to forward the speech signal to the second means without modifying the speech signal.
Fig. 4  for transmitter 599 for transmitting the spoken sounds or words to subscriber terminal unit 160 using RF transmission. 

	Regarding claim 41 Houser further discloses the  system of claim 36, wherein every function that can be executed by activation of user activated keys on the first means can also be executed by the second means.
		Fig. 9 for numeric keypad

	Regarding claim 42 Houser further discloses the  system of claim 36, wherein:
	the second means is further configured to recognize meaning embodied in the speech signal; and
	Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."

	the feedback information denotes whether substantive meaning has been successfully recognized in the speech signal.
Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."

	Regarding claim 43 Houser further discloses the  system of claim 42, wherein recognizing substantive meaning embodied in the speech signal comprises generating a set of navigation grammars and a vocabulary.
		Col. 32 and 33 a command grammar may be used to define the manner in which the command vocabulary may combined into commands for controlling the controlled device. An exemplary, but non-limiting, command grammar suitable for enhancing the voice recognition interface of the first vocabulary of Table I is VOLUME UP; VOLUME DOWN; SURF UP; and SURF DOWN.  

		Regarding claim 45 Houser further discloses the  system of claim 42, further comprising a display, and further wherein: the system is configured to enable text on the display to be selected by activation of user activated keys on the first means; and 
Col. 19 and Col. 20 for different functions performed by remote controller using the voice recognition technology



	the system is further configured to enable text on the display to be selected by the second means in response to the recognized substantive meaning.
	Col. 30 for When the user has created the desired list of matching items, he or she commands "SHOW LIST". This brings up a descriptive list of all matching items, if any. 		


	Regarding claim 46 Houser further discloses the  system of claim 36, wherein the second means is further configured to provide the feedback information to a set-top-box for visual display to a user.
Col. 21 A first channel scanning ("surfing") operation using the speech recognition interface will now be explained. It will be assumed that the television is currently tuned to channel 2. After activating the speech recognition interface, the user says "SURF UP". Alternatively, of course, other descriptive vocabulary may be used in place of "SURF" such as "SCAN". If the "SURF UP" command is recognized, the television screen may display a prompt such as "RECOGNIZE SURF UP. SAY "STOP" WHEN DESIRED CHANNEL IS REACHED."

	
	Regarding claim 53 Houser further discloses the  system of claim 36, wherein the feedback information comprises at least one overlay.
col. 19. For example, main processor 200 and on-screen display control 180 may superimpose a display of the word "Listening . . . " in the lower center of the screen of television 162-2 to provide the indication.

	Regarding claim 54 Houser further discloses the  system of claim 36, wherein the first means comprises a set of user activated keys adapted to execute functions of the entertainment environment. 
Col. 19 and Col. 20 for different functions performed by remote controller using the voice recognition technology



	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 28 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser et al.  (US 5909667) (Houser) in view of Calderone et al.  (US 20010056350) (Calderone).
	Regarding claim 11 Houser fails to disclose the system of claim 10, wherein the feedback information comprises an indication that:
	 a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
	in the same filed of endeavor, Calderone discloses a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
[0111] The microphone in the remote relays the subscriber's speech commands to the central speech recognition engine. The push-to-talk button may begin the process of speech recognition by informing the system that the subscriber is about to speak and also to provide immediate address information. Address information identifies the user site at which the speaking occurs.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition push to talk  as disclosed by Calderone to the remote controller including the voice recognition part as disclosed by Houser in order to begin the process of speech recognition by informing the system that the subscriber is about to speak.

	Regarding claim 28 Houser fails to disclose the  method of claim 27, wherein the feedback information comprises an indication that: 
a push-to-talk button is pressed down, or an utterance is being listened to or processed.
	in the same filed of endeavor, Calderone discloses wherein the feedback information comprises an indication that: 
	a push-to-talk button is pressed down, or an utterance is being listened to or processed.
[0111] The microphone in the remote relays the subscriber's speech commands to the central speech recognition engine. The push-to-talk button may begin the process of speech recognition by informing the system that the subscriber is about to speak and also to provide immediate address information. Address information identifies the user site at which the speaking occurs.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition push to talk  as disclosed by Calderone to the remote controller including the voice recognition part as disclosed by Houser in order to begin the process of speech recognition by informing the system that the subscriber is about to speak.

	Regarding claim 47 Houser fails to disclose the  system of claim 46, wherein the feedback information comprises an indication that: 
a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
	in the same filed of endeavor, wherein Calderone discloses the feedback information comprises an indication that: a push-to-talk button is pressed down, or that the system is listening to or processing an utterance.
[0111] The microphone in the remote relays the subscriber's speech commands to the central speech recognition engine. The push-to-talk button may begin the process of speech recognition by informing the system that the subscriber is about to speak and also to provide immediate address information. Address information identifies the user site at which the speaking occurs.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition push to talk  as disclosed by Calderone to the remote controller including the voice recognition part as disclosed by Houser in order to begin the process of speech recognition by informing the system that the subscriber is about to speak.
Houser et al.  (US 5909667) (Houser) in view of Calderone et al.  (US 20010056350) (Calderone).

	Claims 8, 12, 25, 29, 44 and 48 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser et al.  (US 5909667) (Houser) in view of Wyman (US 20030046071).
	Regarding claim 8 Houser fails to disclose system of claim 6, wherein the feedback information comprises an indication of unsuccessful recognition.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
 	(Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by houser to the remote controller including the voice recognition part as disclosed by Wyman in order to inform the user about the voice recognition performance.

	Regarding claim 12 Houser fails to disclose the  system of claim 10, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
 	(Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Houser in order to inform the user about the voice recognition performance.
	
	Regarding claim 25 Houser fails to disclose the  method of claim 23, wherein the feedback information comprises an indication of unsuccessful recognition.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Houser in order to inform the user about the voice recognition performance.	

	Regarding claim 29 Houser fails to disclose the  method of claim 27, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Houser in order to inform the user about the voice recognition performance.
		
	Regarding claim 44 Houser fails to disclose the  system of claim 42, wherein the feedback information comprises an indication of unsuccessful recognition.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Houser in order to inform the user about the voice recognition performance.
		
	Regarding claim 48 Houser fails to disclose the  system of claim 46, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	In the same field of endeavor, Wyman discloses a system, wherein the feedback information comprises an indication of unsuccessful recognition selected from one of a plurality of levels.
	 (Figures 1 and 3 and [0012] and [0025] for if the voice recognition processor did not recognize the sound in the audio stream, the words that were not recognized are replaced with a three questions marks (considered as “visual indications”) to indicate visually to the user that something in the audio stream was missed).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the voice recognition processor as disclosed by Wyman to the remote controller including the voice recognition part as disclosed by Houser in order to inform the user about the voice recognition performance.
		
Allowable Subject Matter
Claims 4, 13-16, 21, 30-33, 39 and 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422